Smith, C. J.,
delivered the opinion of the court.
The appellee is a corporation engaged in the business of enlarging photographs, selling of picture frames, etc. Some time since it employed John W. Maddox as one of its district managers, who executed to it a bond, with the appellants as sureties thereon, to insure the faithful performance of his duties as district manager and the payment to appellee of any money which might come into his possession by virtue of his employment. *278On the termination of the relations between the ap-pellee and Maddox, it instituted this suit in the court below to recover from the appellants several hundred dollars alleged to be due it by Maddox and secured by the bond aforesaid. The only evidence introduced by the appellee of Maddox’s alleged shortage was an itemized statement of his account with it, one of its employees, under whose supervision its books of accounts were kept, having testified that the account had been correctly transcribed from the books, and that the books had been correctly kept.
The appellant’s objection to the introduction of this statement of Maddox’s account should have been sustained. Moody v. Roberts & Co., 41 Miss. 74; Pipes v. Norton, 47 Miss 61. And, because it was not, the judgment of the court below must be and is hereby reversed and the cause remanded. We decide no other question claimed by the appellants to be presented by this record.

Reversed and remanded.